internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-164335-02 date date fund a fund b fund c fund d fund e date date date date firm plr-164335-02 dear this is in reply to a letter dated date requesting on behalf of funds a through e funds extensions of time to file elections under sec_855 of the internal_revenue_code sec_855 elections facts funds are corporations registered under the investment_company act of as amended as open-end management investment companies funds have elected to be treated as regulated_investment_companies rics in accordance with subchapter_m of the code the taxable_year of all the funds is the calendar_year firm prepares funds’ federal_income_tax returns for the taxable_year ending date firm intended to file forms on funds’ behalf for extensions for filing the returns in which elections had to be made under sec_855 of the internal_revenue_code the forms should have been mailed by date on date three days after date firm discovered that by oversight the forms had not been mailed and promptly mailed them on date funds filed their income_tax returns for the year ending on date because the returns were filed late the filing_date is the date on which they were received at the appropriate service_center rather than the date on which they were mailed the returns were not mailed by registered mail return receipt requested so funds are not certain precisely when the returns were received by the service_center funds make the following representations the request for relief was filed by funds before the failure to make the regulatory election was discovered by the service granting the relief will not result in funds having a lower tax_liability in the aggregate for all years to which the regulatory election applies than funds would have had if the elections had been timely made taking into account the time_value_of_money funds do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time funds requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences funds did not choose to not file the election plr-164335-02 applicable law sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that funds have shown good cause for granting a reasonable extension of time to make a sec_855 election accordingly the time for filing the election is extended to the date on which the returns mailed on date were received in the service_center no opinion is expressed as to whether funds’ tax_liability is not lower in the aggregate for all years to which the regulatory election applies than the tax_liability would have been if the elections had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine the taxpayers’ tax_liability for the years involved if the director's office determines the taxpayers’ liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of funds’ elections this ruling does not relieve funds from any penalties they may owe as a result of the failures to file federal_income_tax returns on time this ruling's application is limited to the facts code sections and regulations cited herein no opinion is expressed as to whether funds qualify as rics under subchapter_m part i of the code plr-164335-02 a copy of this letter is being forwarded to the service_center where funds file their returns with instructions that although returns were not timely filed funds are to be treated as having made timely sec_855 elections except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
